Citation Nr: 1132253	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for chronic headaches and blackout episodes.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to December 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his claim of entitlement to service connection for chronic headaches and blackout episodes for failure to submit new and material evidence.

In his VA Form 9 substantive appeal that was received by VA in April 2010, the Veteran had initially requested to be scheduled for a videoconference hearing before the Board.  However, in written correspondence dated in July 2011, he subsequently withdrew his request for this hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

By history, the Veteran's claim of entitlement to service connection for chronic headaches and recurrent blackout episodes was denied on the merits in a prior final rating decision dated in May 1953.  Since then, the Veteran has submitted several applications to reopen his claim for a de novo review on the merits, which were all denied by the RO for failure to submit new and material evidence.  The current appeal stems from his most recent application to reopen his claim, which was received by VA in December 2008.  In an April 2009 rating decision, the RO denied the application for failure to submit new and material evidence and the Veteran filed a timely notice of disagreement in August 2009.  Following consideration of evidence submitted by the Veteran in support of his application to reopen his claim, the RO confirmed its prior determination that this evidence was not new and material in a March 2010 rating decision/statement of the case.  Thereafter, the Veteran perfected his appeal by timely submitting a substantive appeal on a VA Form 9, which was received by VA in April 2010.

Since the March 2010 statement of the case, the Veteran has submitted additional evidence relevant to his claim for service connection for chronic headaches and recurrent blackout episodes, including a July 2011 lay witness statement from a former serviceman who reportedly served with the appellant in the same military unit.  The evidence in question, however, was never considered in the first instance by the RO for its newness or materiality in the context of the Veteran's application to reopen his previously denied claim for VA compensation for chronic headaches and recurrent blackout episodes.  The Board further notes that upon careful review of the language in all correspondence received from the Veteran and his representative subsequent to the March 2010 statement of the case, none of these include any express or implied waiver of review in the first instance by the agency of original jurisdiction of any evidence submitted thereafter.  Therefore, the appeal must be remanded to the RO for such consideration, followed by the issuance of a supplemental statement of the case noting that the evidence was duly reviewed.  (The Board notes at this juncture that the Veteran's representative - Iowa Department of Veterans Affairs - is a state veterans' service organization that has no chapter offices at the Board in Washington, D.C.  Thus, a request for a waiver could not be obtained by the Board on its own initiative, and a remand to the RO, via the AMC, is the appropriate procedural remedy.)  

The purpose of this remand is to avoid prejudicing the Veteran's claim; VA is obligated to adhere to the applicable laws and regulations governing adjudication of claims and appeals, which exist to ensure and safeguard the Veteran's right to appellate due process.      

Accordingly, in view of the foregoing discussion, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should readjudicate the Veteran's application to reopen his claim of entitlement to service connection for a chronic headaches and recurrent blackout episodes, considering all evidence pertinent to this claim that was received by VA and associated with the Veteran's claims file since the March 2010 statement of the case.  If the maximum benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



